      Case 2:20-cr-00154-JFW Document 21 Filed 04/24/20 Page 1 of 6 Page ID #:77



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
 4   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorney
 5   Public Corruption and Civil Rights Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2091
          Facsimile: (213) 894-2927
 8        Email:     mack.jenkins@usdoj.gov
                     veronica.dragalin@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 20-154-JFW

14             Plaintiff,                     STIPULATION REGARDING REQUEST FOR
                                              (1) CONTINUANCE OF TRIAL DATE AND
15                   v.                       (2) FINDINGS OF EXCLUDABLE TIME
                                              PERIODS PURSUANT TO SPEEDY TRIAL
16   JUSTIN JANGWOO KIM,                      ACT

17             Defendant.                     CURRENT TRIAL DATE:
                                                  May 26, 2020
18                                            PROPOSED TRIAL DATE:
                                                  September 15, 2020
19                                            PROPOSED CHANGE OF PLEA DATE:
                                                  June 3, 2020 at 8:00 a.m.
20

21

22
          Plaintiff United States of America, by and through its counsel
23
     of record, the United States Attorney for the Central District of
24
     California and Assistant United States Attorneys Mack E. Jenkins and
25
     Veronica Dragalin, and defendant JUSTIN JANGWOO KIM (“defendant”),
26
     both individually and by and through his counsel of record, David
27
     Vaughn, hereby stipulate as follows:
28
      Case 2:20-cr-00154-JFW Document 21 Filed 04/24/20 Page 2 of 6 Page ID #:78



 1           1.   The Information in this case was filed on March 19, 2020.

 2   Defendant first appeared before a judicial officer of the court in

 3   which the charges in this case were pending on March 31, 2020. The

 4   Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

 5   trial commence on or before June 9, 2020.

 6           2.   On March 31, 2020, the Court set a trial date of May 26,

 7   2020 at 8:30 a.m.

 8           3.   Defendant is released on bond pending trial. The parties

 9   estimate that the trial in this matter will last approximately 4

10   days.

11           4.   By this stipulation, defendant moves to continue the trial

12   date to September 15, 2020 and set a change of plea hearing for June

13   3, 2020 at 8:00 a.m.     This is the first request for a continuance.

14           5.   Defendant requests the continuance based upon the following

15   facts, which the parties believe demonstrate good cause to support

16   the appropriate findings under the Speedy Trial Act:

17                a.   Defendant is charged with a violation of 18 U.S.C.

18   § 666: Federal Program Bribery.

19                b.    Counsel represents that he will not have the time

20   that he believes is necessary to prepare to try this case on the

21   current trial date.

22                c.   On March 13, 2020, the Court entered a General Order

23   suspending jury selection and jury trials scheduled to begin before

24   April 13, 2020. C.D. Cal. General Order No. 20-02, In Re: Coronavirus

25   Public Emergency, Order Concerning Jury Trials and Other Proceedings

26   (March 13, 2020).      The same day, the Court entered another General

27   Order imposing health- and travel-related limitations on access to

28   Court facilities. C.D. Cal. General Order No. 20-03, In Re:

                                           2
      Case 2:20-cr-00154-JFW Document 21 Filed 04/24/20 Page 3 of 6 Page ID #:79



 1   Coronavirus Public Emergency, Order Concerning Access to Court

 2   Facilities (March 13, 2020).

 3              d.    On April 13, 2020, the Court entered a General Order

 4   suspending jury selection and jury trials scheduled to begin before

 5   June 1, 2020. C.D. Cal. General Order No. 20-05, In Re: Coronavirus

 6   Public Emergency, Order Concerning Jury Trials and Other Proceedings

 7   (April 13, 2020).     These orders were imposed based on both (1) the

 8   California Governor’s declaration of a public-health emergency in

 9   response to the spread of COVID-19, as well as (2) the Centers for

10   Disease Control’s advice regarding reducing the possibility of

11   exposure to the virus and slowing the spread of the disease. See

12   General Order 20-05, at 1.

13              e.    On March 29, 2020, the Chief Judge entered an order

14   finding that for 90 days from March 29, 2020, in-person pleas and

15   sentencings “cannot be conducted in person without seriously

16   jeopardizing public health and safety.” C.D. Cal. Order of the Chief

17   Judge No. 20-043, In Re: Coronavirus Public Emergency, Use of Video

18   and Telephonic Conference Technology in Certain Criminal Proceedings.

19              f.    In light of the foregoing, counsel for defendant also

20   represents that additional time is necessary to confer with

21   defendant, conduct and complete an independent investigation of the

22   case, conduct and complete additional legal research including for

23   potential pre-trial motions, review the discovery and potential

24   evidence in the case, and prepare for trial in the event that a

25   pretrial resolution does not occur.        Defense counsel represents that

26   failure to grant the continuance would deny him reasonable time

27   necessary for effective preparation, taking into account the exercise

28   of due diligence.

                                           3
      Case 2:20-cr-00154-JFW Document 21 Filed 04/24/20 Page 4 of 6 Page ID #:80



 1                g.   Defendant believes that failure to grant the

 2   continuance will deny him continuity of counsel and adequate

 3   representation.

 4                h.   The government does not object to the continuance.

 5                i.   The requested continuance is not based on congestion

 6   of the Court’s calendar, lack of diligent preparation on the part of

 7   the attorney for the government or the defense, or failure on the

 8   part of the attorney for the Government to obtain available

 9   witnesses.

10        6.      For purposes of computing the date under the Speedy Trial

11   Act by which defendant’s trial must commence, the parties agree that

12   the time period of May 26, 2020 to September 15, 2020 inclusive,

13   should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

14   (h)(7)(B)(i) and (h)(7)(B)(iv) because the delay results from a

15   continuance granted by the Court at defendant’s request, without

16   government objection, on the basis of the Court’s finding that: (i)

17   the ends of justice served by the continuance outweigh the best

18   interest of the public and defendant in a speedy trial; (ii) failure

19   to grant the continuance would be likely to make a continuation of

20   the proceeding impossible, or result in a miscarriage of justice; and

21   (iii) failure to grant the continuance would unreasonably deny

22   defendant continuity of counsel and would deny defense counsel the

23   reasonable time necessary for effective preparation, taking into

24   account the exercise of due diligence.

25        7.      Nothing in this stipulation shall preclude a finding that

26   other provisions of the Speedy Trial Act dictate that additional time

27   periods be excluded from the period within which trial must commence.

28   Moreover, the same provisions and/or other provisions of the Speedy

                                           4
Case 2:20-cr-00154-JFW Document 21 Filed 04/24/20 Page 5 of 6 Page ID #:81
Case 2:20-cr-00154-JFW Document 21 Filed 04/24/20 Page 6 of 6 Page ID #:82
